                                                                          Case 5:19-cv-05483-EJD Document 12 Filed 05/11/20 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3

                                                                  4                                  UNITED STATES DISTRICT COURT

                                                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                  6                                          SAN JOSE DIVISION

                                                                  7
                                                                        GUSTAVO SAUCEDO,
                                                                  8                                                         Case No. 19-cv-05483-EJD
                                                                                       Plaintiff,
                                                                  9                                                         ORDER TO SHOW CAUSE
                                                                                 v.
                                                                 10                                                         Re: Dkt. No. 11
                                                                        SOCIAL SECURITY ADMINISTRATION,
                                                                 11
                                                                                       Defendant.
United States District Court




                                                                 12
                               Northern District of California




                                                                 13          Pursuant to the Social Security Procedural Order (Dkt. No. 2), Plaintiff was required to file

                                                                 14   and serve a motion for summary judgment or for remand within 28 days of service of Defendant’s

                                                                 15   answer. Defendant served Plaintiff with the answer on January 8, 2020, via regular mail at the

                                                                 16   following address: 927 Triangle Ct., Richmond, CA 94801. Dkt. No. 9. To date, Plaintiff has

                                                                 17   not filed any motion.

                                                                 18          THE COURT hereby issues an ORDER TO SHOW CAUSE why Plaintiff's claims should

                                                                 19   not be dismissed for failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil

                                                                 20   Procedure.

                                                                 21          If Plaintiff fails to file a written response to this order to show cause by June 1, 2020, the

                                                                 22   Court will dismiss this action for failure to prosecute.

                                                                 23          IT IS SO ORDERED.

                                                                 24   Dated: May 11, 2020

                                                                 25                                                     ______________________________________
                                                                                                                        EDWARD J. DAVILA
                                                                 26                                                     United States District Judge
                                                                 27

                                                                 28
                                                                      Case No.: 19-cv-05483-EJD
                                                                      ORDER TO SHOW CAUSE
